Me. Justice Reed
delivered the opinion of the Court.
This appeal presents a problem as to the constitutionality of § 313 of the Federal Corrupt Practices Act of 1925, as amended by § 304 of the Labor Management Relations Act of 1947. Section 313 of the Federal Corrupt Practices Act now reads as stated in the margin.1
*108An indictment was returned at the January 1948 term in the District Court of the United States for the District of Columbia on two counts charging in count I the Congress of Industrial Organizations and in count II its President, Philip Murray, with violation of § 313 of the Federal Corrupt Practices Act because of the publication and distribution in the District of Columbia of an issue, Vol. 10, No. 28, under date of July 14,1947, of “The CIO News,” a weekly periodical owned and published by the CIO at the expense and from the funds of the CIO and with the consent of its President, Mr. Murray. The number of “The CIO News” in question carried upon its front page a statement by Mr. Murray as President of the CIO, urging all members of the CIO to vote for Judge Ed Gar-matz, then a candidate for Congress in Maryland at a special election to be held July 15, 1947. The statement said it was made despite § 313 in the belief that the section was unconstitutional because it abridged rights of free *109speech, free press and free assemblage, guaranteed by the Bill of Rights.
The defendants moved to dismiss the indictment on the ground that § 313 as construed and applied and upon its face abridged as to the CIO and its members and Mr. Murray freedom of speech, press and assembly and the right to petition the Government for a redress of grievances in violation of the Constitution; that the classification of labor organizations was arbitrary and the provisions vague in contravention of the Bill of Rights; and that the terms of the section were an invasion of the rights of defendants, protected by the Ninth and Tenth Amendments. The District Court sustained the motion to dismiss on the ground that as “no clear and present danger to the public interest can be found in the circumstances surrounding the enactment of this legislation” the asserted abridgment of the freedoms of the First Amendment was unjustified.2 77 F. Supp. 355. In the order granting the motion to dismiss, the District Court defined its ruling as follows:
“. . . that that portion of Section 313 of the Corrupt Practices Act, as amended by Section 304 of the Labor-Management' Relations Act, 1947, which prohibits expenditures by any labor organization in connection with any election at which Presidential and Vice Presidential electors or a Senator or Representative in, or a Delegate or Resident Commissioner to Congress are to be voted for, or in connection with any primary election or political convention or caucus held to select candidates for any of the foregoing offices, is unconstitutional.”
We accepted jurisdiction of the Government’s appeal under the Criminal Appeals Act. 18 U. S. C. § 682.
*110The briefs and arguments submitted to us support and attack the constitutionality of § 313 of the Federal Corrupt Practices Act on its face — at least so far as unconstitutionality is declared in the above order. We do not admit any duty in this Court to pass upon such a contention on an appeal under the Criminal Appeals Act except in cases of logical necessity. United States v. Petrillo, 332 U. S. 1. Although the case turned below on the constitutionality of the provision, the Criminal Appeals Act does not require us to pass upon the constitutionality of a federal statute where the indictment does not state an offense under its terms. United States v. L. Cohen Grocery Co., 255 U. S. 81, 88, 97. Compare United States v. Carbone, 327 U. S. 633. Our first obligation is to decide whether the indictment states an offense under § 313. As we hereafter conclude that this indictment does not charge acts embraced within its scope, this opinion is limited to that issue.
Indictment. — The presently essential parts of the indictment are set out in the margin.3 It will be noted *111that paragraph (3) does not allege the source of the CIO funds. The paragraph indicates on its face that “The CIO News” was a regularly published weekly periodical of which the challenged issue was Yol. 10, No. 28. The funds used may have been obtained from subscriptions of its readers or from portions of CIO membership dues, directly allocated by the members to pay for the “News,” or from other general or special receipts.
We do not read the indictment as charging an expenditure by the CIO in circulating free copies to nonsubscrib-ers, nonpurchasers or among citizens not entitled to receive copies of “The CIO News,” as members of the union. The indictment, count I, paragraph (3), charged the CIO with making expenditures from its funds for “the cost of distribution” of the paper, in paragraph (6) (a), with paying approximately $100 for postal charges for the challenged issue and “causing said article to be distributed in the Third Congressional District of the State of Maryland and elsewhere in connection with the special election held in that Congressional District on the fifteenth day of July 1947.” In paragraph (6) (b) there are allegations about certain extra copies. These are set out in the marginal note 3 supra. The extras we assume were published pursuant to the order of Mr. Murray in the article.4 We conclude that the indictment charges nothing more as to the extras than that extra copies of the “News” *112were published for distribution and were distributed in regular course to members or purchasers and that no allegation has been made of expenditures for “free” distribution of the paper to those not regularly entitled to receive it.
Scope of Section SIS.- — The construction of this section as applied to this indictment turns on the range of the word “expenditure,” added to the section by § 304 of the Labor Management Relations Act of 1947, as indicated in note 1, supra. “Expenditure” as here used is not a word of art. It has no definitely defined meaning and the applicability of the word to prohibition of particular acts must be determined from the circumstances surrounding its employment. The reach of its meaning raised questions during congressional consideration of the bill when it contained the present text of the section. Did it cover comments upon political personages and events in a corporately owned newspaper? 93 Cong. Rec. 6438. Could unincorporated trade associations make expenditures? Id., 6439. Could a union-owned radio station give time for a political speech? Id., 6439. What of comments by a radio commentator? Id., 6439. Is it an expenditure only when A is running against B or is free, favorable publicity for prospective candidates illegal? Id., 6440. What of corporately owned religious papers supporting a candidate on moral grounds? The Anti-Saloon League? Id., 6440.
The purpose of Congress is a dominant factor in determining meaning.5 There is no better key to a difficult problem of statutory construction than the law from which the challenged statute emerged. Remedial laws are to *113be interpreted in the light of previous experience and prior enactments.6 Nor, where doubt exists, should we disregard informed congressional discussion.7
Section 304 of the Labor Management Relations Act of 1947 is not a section without a history. Its earliest legislative antecedent was the Act of January 26, 1907, which provided:
“That it shall be unlawful for any national bank, or any corporation organized by authority of any laws of Congress, to make a money contribution in connection with any election to any political office. It shall also be unlawful for any corporation whatever to make a money contribution in connection with any election at which Presidential and Vice-Presidential electors or a Representative in Congress is to be voted for or any election by any State legislature of a United States Senator. . . .” 34 Stat. 864r-65.
This legislation seems to have been motivated by two considerations. First, the necessity for destroying the influence over elections which corporations exercised through financial contribution.8 Second, the feeling that corporate officials had no moral right to use corporate funds for contribution to political parties without the consent of the stockholders.9
The next important legislation was the Federal Corrupt Practices Act, 1925. This statute was the legislative *114response to the decision of this Court m Newberry v. United States, 256 U. S. 232. Cf. United States v. Classic, 313 U. S. 299. The Newberry case held that federal limitation upon expenditures by candidates was unconstitutional as applied to expenditures made in the course of a primary election for the Senate.10 While that case did not directly concern itself with the Act of 1907, it was widely construed to have invalidated all federal corrupt practices legislation relating to nominations. Therefore, the 1925 Act reenacted the earlier prohibitions against corporate contributions for political purposes with two significant changes. The phrase “money contribution” of 1907 was changed to read “contribution,”11 and primaries and conventions were expressly excluded from the scope of the legislation.12
The statute immediately preceding § 304 in time was the War Labor Disputes Act of 1943.13 This Act extended, for- the duration of the war,14 the prohibitions of *115the Act of 1925 to labor organizations. Its legislative history indicates congressional belief that labor unions should then be put under the same restraints as had been imposed upon corporations. It was felt that the influence which labor unions exercised over elections through monetary expenditures should be minimized,15 and that it was unfair to individual union members to permit the union leadership to make contributions from general union funds to a political party which the individual member might oppose.16
When Congress began to consider the Labor Management Relations Act of 1947 it had as a guide the 1944 presidential election, an election which had been conducted under the above amendment to the Act of 1925. In analyzing the experience of that election, a serious defect was found in the wording of the Act of 1925. The difficulty was that the word “contribution” was read narrowly by various special congressional committees investigating the 1944 and 1946 campaigns.17 The concept of “contribution” was thought to be confined to direct gifts or direct payments.18 Since it was obvious that the statute as construed could easily be circumvented through indirect contributions, § 304 extended the prohibition of § 313 to “expenditures.”19
The Labor Management Relations Act of 1947 was the subject of extensive debates in Congress. Embracing as *116it did a number of controversial issues, the discussion necessarily covered a wide range. It is not surprising, therefore, to find congressional explanation of the intended scope of the specific provision of § 304, in issue here, scanty and indecisive. We find, however, in the Senate debates definite indication that Congress did not intend to include within the coverage of the section as an expenditure the costs of the publication described in the indictment. As we have stated above, there are numerous suppositional instances of acts by corporations or unions that approach the border line of the expenditures that are declared unlawful by § 313 of the Corrupt Practices Act. As we are dealing on this appeal with the scope of § 313 as applied to an indictment that charges certain allegedly illegal acts, we propose to confine our examination of legislative history to the statements that tend to show whether the congressional purpose was to forbid the challenged publication. For example, Senator Taft, the Chairman of the Committee on Labor and Public Welfare, and one of the conferees for the Senate, answered inquiries as follows (93 Cong. Rec. 6437, 6438, 6440):
“Mr. Barkley. Suppose the particular publication referred to by the Senator from Florida is published and paid for by subscriptions paid to the publication by the membership of that railway labor organization?
“Mr. Taft. That will be perfectly lawful. That is the way it should be done.
“Mr. Barkley. And suppose it is not paid for by union funds collected from the various labor unions?
“Mr. Taft. That will be perfectly proper.
“Mr. Barkley. The Senator from Ohio referred to the law prohibiting the making of direct or indirect *117contributions by corporations as a justification for making the same provision in the case of labor unions. Let us consider the publication of a corporation which, day after day, takes a position against one candidate and in favor of another candidate, and does so in its editorials. The editorials occupy space in that newspaper or publication, and the space costs a certain amount of money. Is that a direct or an indirect contribution to a campaign; and if it is neither, what is it?
“Mr. Taft. I would say that is the operation of the newspaper itself.
“Mr. Barkley. That is true; it is the operation of the newspaper. But I gathered the impression that in referring to the present law prohibiting the making of contributions, directly or indirectly by corporations, the Senator inferred that if a corporation publishes a newspaper — as most of them do — and uses the editorials in that publication in advocacy of or opposition to any candidate, at least that is a direct contribution to the campaign. It could not be anything else.
“Mr. Taft. I do not think it is either a direct or an indirect contribution. I do not think it is an expenditure of the sort prohibited, because it seems to me it is simply the ordinary operation of the particular corporation's business.
“Mr. Barkley. Mr. President, let me ask the Senator this question: Let us suppose a labor organization publishes a newspaper for the information and benefit of its members, and let us suppose that it is published regularly, whether daily or weekly or monthly, and is paid for from a fund created by the payment of dues into the organization it represents. Let us assume that the newspaper is not sold *118on the streets, and let us assume further that a certain subscription by the month or by the year is not charged for the newspaper. Does the Senator from Ohio advise us that under this measure such a newspaper could not take an editorial position with respect to any candidate for public office, without violating this measure?
“Mr. Taft. If it is supported by union funds, I do not think it could. If the newspaper is prepared and distributed and circulated by means of the expenditure of union funds, then how could a line be drawn between that and political literature or pamphlets or publications of that nature? It is perfectly easy for a labor union to publish lawfully a bona fide newspaper and to charge subscriptions for that newspaper, either by itself or as a corporation.
“Mr. Ball. In the case of most union papers, as I understand, the subscriptions from the union members are collected along with the dues, but they are an earmarked portion of the dues which the union collects and remits to the paper in the form of subscriptions. I take it that would be in a different category from the case where the union makes a blanket subscription and an appropriation out of union dues.
“Mr. Taft. I think if the paper is, so to speak, a going concern, it can take whatever position it wants to.
“Mr. Magnuson. Teamsters’ unions publish newspapers dealing with matters in which such unions are interested. The same is true of many other unions. If the pending measure becomes a law, from now on such unions will be prohibited from advo-*119eating in their newspapers the support of any political candidates.
“Mr. Taft. That is correct, unless they sell the papers they publish to their members, if the members desire to buy them. In such a case there would be no expenditure for such a purpose of union funds.
“Mr. Magñuson. Mr. President, if the Senator will yield, let me ask him another question. All the funds of labor unions come from dues paid by their members. All the activities of the unions are based upon expenditure of funds provided by dues. That money is in the union’s treasury. If the pending bill should become law it would mean that all labor organs which are now in existence would, from now on, be prohibited from participating in a campaign, favoring a candidate, mentioning his name, or endorsing him for public office?
“Mr. Taft. No ; I do not think it means that. The union can issue a newspaper, and can charge the members for the newspaper, that is, the members who buy copies of the newspaper, and the union can put such matters in the newspaper if it wants to. The union can separate the payment of dues from the payment for a newspaper if its members are willing to do so, that is, if the members are willing to subscribe to that kind of a newspaper. I presume the members would be willing to do so. A union can publish such a newspaper, or unions can do as was done last year, organize something like the PAC, a political organization, and receive direct contributions, just so long as members of the union know what they are contributing to, and the dues which they pay into the union treasury are not used for such purpose.”
*120Senator Ellender, also one of the conferees, made this statement:
“May I say to the Senator from Florida it is only in the event that union funds are used for political contributions that a union becomes liable. Mr. Green can talk all he wants to, if he pays for his own time or if the members of the union desire to make individual contributions for such a purpose. For another thing, most unions operate and manage newspapers, and the most of them are maintained by advertisements or by subscriptions from members of the union and from other sources. The proceeds from such newspapers are not union funds. In such cases these newspapers can print anything they desire, and they will not violate the law, so long as union funds are not used to pay for the operation of those newspapers for political purposes.” 93 Cong. Rec. 6522.
Application. — With this summary of the development of and quotation of excerpts from discussion in Congress concerning § 313, we turn to its interpretation and a determination as to whether it covers the circumstances charged in the indictment. Some members of the Court, joining in this opinion, do not place the reliance upon legislative history that this opinion evidences, but reach the same conclusion without consideration of that history. From what we have previously noted, it is clear that Congress was keenly aware of the constitutional limitations on legislation and of the danger of the invalidation by the courts of any enactment that threatened abridgment of the freedoms of the First Amendment. It did not want to pass any legislation that would threaten interferences with the privileges of speech or press or that would undertake to supersede the Constitution. The obligation rests also upon this Court in construing congressional enactments to *121take care to interpret them so as to avoid a danger of unconstitutionality.20
If § 313 were construed to prohibit the publication, by corporations and unions in the regular course of conducting their affairs, of periodicals advising their members, stockholders or customers of danger or advantage to their interests from the adoption of measures, or the election to office of men espousing such measures, the gravest doubt would arise in our minds as to its constitutionality.21 In so far as -some of the many statements made on the floor of Congress may indicate the thought, at the time, by certain members of Congress that the language of § 313 *122carried a restrictive meaning in conflict with that which we have adopted, we hold that the language itself, coupled with the dangers of unconstitutionality, supports the interpretation which we have placed upon it.
When Congress coupled the word “expenditure” with the word “contribution,” it did so because the practical operation of § 313 in previous elections showed the need to strengthen the bars against the misuse of aggregated funds gathered into the control of a single organization from many individual sources. Apparently “expenditure” was added to eradicate the doubt that had been raised as to the reach of “contribution,” not to extend greatly the coverage of the section.22 One can find indications in the exchanges between participants in the debates that informed proponents and opponents thought that § 313 went so far as to forbid periodicals in the regular course of publication from taking part in pending elections where there was not segregated subscription, advertising or sales moneys adequate for its support. Of course, a periodical financed by a corporation or labor union for the purpose of advocating legislation advantageous to the sponsor or supporting candidates whose views are believed to coincide generally with those deemed advantageous to such organization is on a different level from newspapers devoted solely to the dissemination of news but the line separating the two classes is not clear. In the absence of definite statutory demarcation, the location of that line must await the full development of facts in individual cases. It is one thing to say that trade or *123labor union periodicals published regularly for members, stockholders or purchasers are allowable under § 313 and quite another to say that in connection with an election occasional pamphlets or dodgers or free copies widely scattered are forbidden. Senator Taft stated on the Senate floor that funds voluntarily contributed for election purposes might be used without violating the section and papers supported by subscriptions and sales might likewise be published.23 Members of unions paying dues and stockholders of corporations know of the practice of their respective organizations in regularly publishing periodicals. It would require explicit words in an act to convince us that Congress intended to bar a trade journal, a house organ or a newspaper, published by a corporation, from expressing views on candidates or political proposals in the regular course of its publication. It is unduly stretching language to say that the members or stockholders are unwilling participants in such normal organizational activities, including the advocacy thereby of governmental policies affecting their interests, and the support thereby of candidates thought to be favorable to their interests.
It is our conclusion that this indictment charges only that the CIO and its president published with union funds a regular periodical for the furtherance of its aims, that President Murray authorized the use of those funds for distribution of this issue in regular course to those accustomed to receive copies of the periodical and that the issue with the statement described at the beginning of this opinion violated § 313 of the Corrupt Practices Act.
We are unwilling to say that Congress by its prohibition against corporations or labor organizations making an “expenditure in connection with any election” of candidates for federal office intended to outlaw such a publica*124tion. We do not think § 313 reaches such a use of corporate or labor organization funds. We express no opinion as to the scope of this section where different circumstances exist and none upon the constitutionality of the section.
Our conclusion leads us to affirm the order of dismissal upon the ground herein announced.

It is so ordered.


 § 304, Labor Management Relations Act, 1947, 61 Stat. 159, enacted June 23, 1947:
" ‘Sec. 313. It is unlawful for any national bank, or any corporation organized by authority of any law of Congress, to make a contribution or expenditure in connection with any election to any political office, or in connection with any primary election or political convention or caucus held to select candidates for any political office, or for any corporation whatever, or any labor organization to make *108a contribution or expenditure in connection with any election at which Presidential and Vice Presidential electors or a Senator or Representative in, or a Delegate or Resident Commissioner to Congress are to be voted for, or in connection with any primary election or political convention or caucus held to select candidates for any of the foregoing offices, or for any candidate, political committee, or other person to accept or receive any contribution prohibited by this section. Every corporation or labor organization which makes any contribution or expenditure in violation of this section shall be fined not more than $5,000; and every officer or director of any corporation, or officer of any labor organization, who consents to any contribution or expenditure by the corporation or labor organization, as the case may be, in violation of this section shall be fined not more than $1,000 or imprisoned for not more than one year, or both. For the purposes of this section “labor organization” means any organization of any kind, or any agency or employee representation committee or plan, in which employees participate and which exists for the purpose, in whole or in part, of dealing with employers concerning grievances, labor disputes, wages, rates of pay, hours of employment, or conditions of work.’ ”
The additions of 1947 are italicized.


 Thornhill v. Alabama, 310 U. S. 88; West Virginia State Board of Education v. Barnette, 319 U. S. 624, and Thomas v. Collins, 323 U. S. 516, were cited.


 “(3) That at all the times hereinafter mentioned, the said defendant CIO owned, composed, edited, and published a weekly periodical known as ‘The CIO News’, and the said defendant CIO paid all of the costs and made all of the expenditures necessary and incidental to the publication and distribution of said periodical, ‘The CIO News’, from the funds of the said defendant CIO, including the salaries of the editors and contributors and other writers of texts set forth in said periodical including also the cost of the printing of the said periodical and the cost of the distribution of the said periodical, and all such payments and expenditures, including those representing the cost and distribution of the issue of said ‘The CIO News’ under date of July 14, 1947, and designated as Volume 10, No. 28, were made by said defendant CIO at Washington, in the District of Columbia, and within the jurisdiction of this Court.”
(6) “(b) That the defendant CIO also caused one thousand copies of the issue of the publication, ‘The CIO News', dated July 14, 1947, and designated as the issue known as Volume 10, No. 28, to be specially moved and transported from Washington, District of Columbia, into the Third Congressional District of the State of Maryland, by *111mailing the said one thousand extra copies to the Regional CIO Director at Baltimore, Maryland, and caused the funds of the said defendant CIO to be expended in printing, packaging and transportation of said extra copies of the periodical, ‘The CIO News’, in connection with the aforesaid special election.”


 The direction was in this form: “I therefore have directed and requested the editor of the CIO News to publish this statement, including the following paragraphs, and to give to this issue of the CIO News proper circulation among the members of CIO unions in the City of Baltimore and, particularly, within the Congressional District in which this election is scheduled to take place.”


 United States v. Kirby, 7 Wall. 482, 486-87; Hawaii v. Mankichi, 190 U. S. 197, 211; Fort Smith & Western R. Co. v. Mills, 253 U. S. 206, 209; United States v. Katz, 271 U. S. 354, 359; United States v. Guaranty Trust Co., 280 U. S. 478, 485; Keifer & Keifer v. R. F. C., 306 U. S. 381, 391, n. 4; United States v. American Trucking Assns., 310 U. S. 534, 544.


 Burnet v. Harmel, 287 U. S. 103, 108; Boston Sand Co. v. United States, 278 U. S. 41.


 Harrison v. Northern Trust Co., 317 U. S. 476, 479.


 See 40 Cong. Rec. 96; 41 Cong. Rec. 22.


 See Hearings before the House Committee on the Election of the President, 59th Cong., 1st Sess. 76 (1906); 40 Cong. Rec. 96.
In 1909 the Criminal Code of the United States, which codified, revised and amended the penal laws of the country, was passed. 35 Stat. 1088. The Act of 1907 was reenacted as § 83. 35 Stat. 1103.


 36 Stat. 822, as amended by 37 Stat. 25.


 43 Stat. 1074. “Contribution” was defined to include “a gift, subscription, loan, advance, or deposit, of money, or anything of value, and includes a contract, promise, or agreement, whether or not legally enforceable, to make a contribution.” 43 Stat. 1071.


 43 Stat. 1070.


 57 Stat. 167. “It is unlawful for any . . . labor organization to make a contribution in connection with any election at which Presidential and Vice Presidential electors or a Senator or Representative in, or a Delegate or Resident Commissioner to Congress are to be voted for, or for any candidate, political committee, or other person to accept or receive any contribution prohibited by this section.”


 57 Stat. 168. “Except as to offenses committed prior to such date, the provisions of this Act and the amendments made by this Act shall cease to be effective at the end of six months following the termination of hostilities in the present war, as proclaimed by the President, or upon the date (prior to the date of such proclamation) of the passage of a concurrent resolution of the two Houses of Congress stating that such provisions and amendments shall cease to be effective.”


 See Hearings before a Subcommittee of the Committee on Labor on H. R. 804, and H. R. 1483, 78th Cong., 1st Sess. 2, 4; S. Rep. No. 101, 79th Cong., 1st Sess. 24.


 See Hearings on H. R. 804 and H. R. 1483, supra, n. 15, 117-18, 133; 89 Cong. Rec. 5334, 5792; 93 Cong. Rec. 6440.


 See H. R. Rep. No. 2093, 78th Cong., 2d Sess. 11; S. Rep. No. 101, supra, n. 15, 57-59; H. R. Rep. No. 2739, 79th Cong., 2d Sess. 39-40; S. Rep. No. 1, Part 2, 80th Cong., 1st Sess. 37, 38-39.


 See note 17, supra.


 This point was repeatedly emphasized in the Senate debates. See 93 Cong. Rec. 6436-39.


 United States v. Delaware & Hudson Co., 213 U. S. 366, 407-408:
“It is elementary when the constitutionality of a statute is assailed, if the statute be reasonably susceptible of two interpretations, by one of which it would be unconstitutional and by the other valid, it is our plain duty to adopt that construction which will save the statute from constitutional infirmity. Knights Templars Indemnity Co. v. Jarman, 187 U. S. 197, 205. And unless this rule be considered as meaning that our duty is to first decide that a statute is unconstitutional and then proceed to hold that'such ruling was unnecessary because the statute is susceptible of a meaning, which causes it not to be repugnant to the Constitution, the rule plainly must mean that where a statute is susceptible of two constructions, by one of which grave and doubtful constitutional questions arise and by the other of which such questions are avoided, our duty is to adopt the latter. Harriman v. Interstate Com. Comm., 211 U. S. 407.”
Federal Trade Comm’n v. American Tobacco Co., 264 U. S. 298, 307; Missouri P. R. Co. v. Boone, 270 U. S. 466, 471-72; cf. Blodgett v. Holden, 275 U. S. 142, 147.


 Compare “Free discussion of the problems of society is a cardinal principle of Americanism — a principle which all are zealous to preserve.” Pennekamp v. Florida, 328 U. S. 331, 346.
“The case confronts us again with the duty our system places on this Court to say where the individual's freedom ends and the State’s power begins. Choice on that border, now as always delicate, is perhaps more so where the usual presumption supporting legislation is balanced by the preferred place given in our scheme to the great, *122the indispensable democratic freedoms secured by the First Amendment.” Thomas v. Collins, 323 U. S. 516, 529-30.
“For the First Amendment does not speak equivocally. It prohibits any law 'abridging the freedom of speech, or of the press.’ It must be taken as a command of the broadest scope that explicit language, read in the context of a liberty-loving society, will allow.” Bridges v. California, 314 U. S. 252, 263.


 93 Cong. Rec. 6436, 6437, 6439.


 See 93 Cong. Rec. 6437-40.